DETAILED ACTION
This Action is responsive to the Amendment filed on 11/30/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, line 8, recites the limitation: “an insulative structure completely covering around a sidewall. . . “ The phrase “covering around” appears to suggest that the insulative covering is on all sidewalls. However, “sidewall” in the claimed limitation is singular.  
Under the principles of compact prosecution, the Examiner will interpret the claimed limitation as an insulative structure completely covering a sidewall.
Claims 2-6 are rejected under 35 U.S.C. 112(b) as being indefinite due to the claims’ dependency on Claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka (JP 2020 088302 A).

Regarding claim 1, Tanaka (see, e.g., FIG. 5A, FIG. 5B, FIG. 6C) discloses a light emitting diode module, comprising: 
a first conductive device 36 (left): 35 (left), 6a (left), comprising: 
a first metal layer 35 (left) (Para 0014); and 
a first protecting layer 6a (left) covering the first metal layer 35 (left) (Para 0043, Para 0044); 
a second conductive device 36 (right): 35 (right), 6a (right), comprising: 
a second metal layer 35 (right) (Para 0014); and 
a second protecting layer 6a (right) covering the second metal layer 35 (right) (Para 0043, Para 0044); 
an insulating structure 8a completely covering around a sidewall e.g., inner sidewall of the first conductive device 36 (left): 35 (left), 6a (left)  and around a sidewall e.g., inner sidewall of the second conductive device 36 (right): 35 (right), 6a (right), the insulating structure 8a comprising a first opening e.g., recess 2 and a second opening e.g., opening in 8a for bottom portions of 36 (left): 35 (left), 6a (left); 36 (right): 35 (right), 6a (right) (Para 0051); and 
a first plating layer 5 (see also FIG. 6C) disposed on the first protecting layer 6a (left) and the second protecting layer 6a (right) in the first opening e.g., recess 2 and the second opening e.g., opening in 8a for bottom portions of 36 (left): 35 (left), 6a (left); 36 (right): 35 (right), 6a (right), wherein the first conductive device 36 (left): 35 (left), 6a (left) has a first upper surface e.g., upper surface of 36 (left): 35 (left), 6a (left)  and a first lower surface e.g., lower surface of 36 (left): 35 (left), 6a (left), the second conductive device 36 (right): 35 (right), 6a (right) has a second upper surface e.g., upper surface of 36 (right): 35 (right), 6a (right) and a second lower surface e.g., lower surface of 36 (right): 35 (right), 6a (right), the insulating structure 8a covers a portion of the first upper surface e.g., upper surface of 36 (left): 35 (left), 6a (left) and a portion of the second upper surface e.g., upper surface of 36 (right), 6a (right), the first plating layer 5 covers a remaining portion of the first upper surface e.g., upper surface of 36 (left): 35 (left), 6a (left)  and a remaining portion of the second upper surface e.g., upper surface of 36 (right): 35 (right), 6a (right), the first lower surface e.g., lower surface of 36 (left): 35 (left), 6a (left) and the second lower surface e.g., lower surface of 36 (right): 35 (right), 6a (right) are located in the second opening e.g., opening in 8a for bottom portions of 36 (left): 35 (left), 6a (left); 36 (right): 35 (right), 6a (right) (Para 0069).

Regarding claim 2, Tanaka (see, e.g., FIG. 5A, FIG. 5B, FIG. 6C) teaches a material of the first metal layer 35 (left) and a material of the second metal layer 35 (right) are copper (Para 0014, Para 0035, Para 0056).

Regarding claim 3, Tanaka (see, e.g., FIG. 5A, FIG. 5B, FIG. 6C) teaches a material of the first protecting layer 6a (left) and a material of the second protecting layer 6a (right) are nickel (Para 0037, Para 0052).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2020 088302 A), in view of Huang (US 2020/0227343).

Regarding claim 4, although Tanaka shows substantial features of the claimed invention, Tanaka fails to expressly teach a material of the first plating layer is palladium. Tanaka does, however, teach that the first plating layer is gold alloy, gold-silver alloy, gold indium alloy, gold palladium alloy, gold cobalt alloy, gold nickel alloy, or gold copper alloy (Para 0034). 
Huang (see, e.g., FIG. 9) teaches that a plating layer 62 can be either nickel, palladium, silver, gold, and alloys thereof, e.g., gold palladium alloy (Para 0049, Para 0051). 
Therefore, it would have been obvious at the time of filing the invention to one or ordinary skill in the art to use either gold palladium alloy or palladium as the plating layer in Tanaka because these materials were recognized in the semiconductor art for their use as plating layer materials for adhesion of metallic lead-frame and wires, as taught by Huang, and selecting between known equivalents would be within the level of ordinary skill in the art.

Regarding claim 5, although Tanaka shows substantial features of the claimed invention, Tanaka fails to expressly teach a second plating layer disposed on the first plating layer, and a material of the second plating layer is gold.
Huang (see, e.g., FIG. 9) teaches a second plating layer e.g., gold in a multilayer structure 62 disposed on the first plating layer e.g., palladium in a multilayer structure 62, and a material of the second plating layer e.g., gold in a multilayer structure 62 is gold (Para 0049).
Huang does not expressly teach that the multilayer structure 62 comprises a first plating layer of the multilayer structure comprising palladium and a second plating layer of the multilayer structure comprising gold. However, Huang does teach a stacked structure comprising two or more kinds of plating layers that includes a finite number of materials consisting of nickel, palladium, silver, gold, and alloys thereof for adhesion between the metallic lead-frame and wire, resulting in improved reliability of the light-emitting device. A person of ordinary skill in the art, upon reading the reference, would recognize the desirability of adhesion between the lead-frame and the wires, and Huang teaches that gold and palladium are two of a finite number of plating layer known to be useful for adhesion for increasing the reliability of the semiconductor device.  
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 

Regarding claim 6, although Tanaka shows substantial features of the claimed invention, Tanaka fails to expressly teach a material of the first plating layer is silver. Tanaka does, however, teach that the first plating layer is gold alloy, gold-silver alloy, gold indium alloy, gold palladium alloy, gold cobalt alloy, gold nickel alloy, or gold copper alloy (Para 0034). 
Huang (see, e.g., FIG. 9) teaches that a plating layer 62 can be either nickel, palladium, silver, gold, and alloys thereof, e.g., gold-silver alloy (Para 0049, Para 0051). 
Therefore, it would have been obvious at the time of filing the invention to one or ordinary skill in the art to use either gold-silver alloy or silver as the plating layer in Tanaka because these materials were recognized in the semiconductor art for their use as plating layer materials for adhesion of metallic lead-frame and wires, as taught by Huang, and selecting between known equivalents would be within the level of ordinary skill in the art.

Allowable Subject Matter
Claims 7-8 are allowed.

Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicants that Amended claim 1 recites “an insulating structure completely covering around a sidewall of the first conductive device and around a sidewall of the second conductive device”. Applicants respectfully submit that this claimed limitation is not anticipated by Tanaka.
On pages 2-3 of the Action, with respect to the rejection to claim 1, the Office cites Tanaka and asserts that the elements 36, 6a on the left of Fig. 5A of Tanaka correspond to the first conductive device recited in claim 1, the elements 36, 6a on the right of Fig. 5A of Tanaka correspond to the second conductive device recited in claim 1, and the element 8a of Tanaka corresponds to the insulating structure recited in claim1. However, please refer to Figs. 5B-5C of Tanaka:
As shown in Figs. 5B-5C of Tanaka, it is clear that the element 36 (together with the element 6a) of Tanaka at least partially penetrates through a hole of the element 8a and is exposed outside the element 8a. In other words, the element 8a does not completely cover the sidewall of the elements 36, 6a as recited in amended claim 1.
Examiner responds:
Tanaka discloses an insulating structure 8a completely covering around a sidewall e.g., inner sidewall of the first conductive device 36 (left): 35 (left), 6a (left) and around a sidewall e.g., inner sidewall of the second conductive device 36 (right): 35 (right), 6a (right) where the inner sidewall of the first conductive device 36 (left): 35 (left), 6a (left) and the inner sidewall of the second conductive device 36 (right): 35 (right), 6a (right) face each other. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817